PER CURIAM.
Upon consideration of the motion of petitioner, for an order permitting petitioner to withdraw its petition for enforcement and good cause therefor appearing, it is ordered that said motion be, and hereby is granted and the petitioner be, and hereby is granted leave to withdraw without prejudice its petition for enforcement herein. It is further ordered that the clerk of this court forthwith forward and release to the National Labor Relations Board the entire certified transcript of record in this cause.